ORDER
A formal proceeding for discipline was instituted by the Disciplinary Board after investigation of a complaint filed against Bruce Montgomery. A hearing was held before a three-member hearing panel and the Report of the Hearing Panel recommending public reprimand was filed with the Court on July 11, 1985.
The hearing panel found Mr. Montgomery’s conduct in failing to deposit funds in separate accounts or to maintain records was in violation of Canon 9, DR 9-102(A)(2) and (B)(3), Code of Professional Responsibility. The panel further found that the respondent had no clear agreement with his client as to fees, an underlying ethical consideration set forth in Canon 2, EC 2-19. The hearing panel also found the respondent’s lack of communication with his client in the transfer of certain funds to his trust account and the resulting confusion tended to bring reproach upon the legal profession contrary to Sec. 27-14-02(7) NDCC.
Disciplinary counsel and Respondent Montgomery have stipulated that they have reviewed the Report of the Hearing Panel recommending discipline in this matter and agree they have no objection thereto and further agree to waive submission of briefs and oral argument to the Supreme Court.
*608The Supreme Court hereby accepts the Stipulation and approves the Report of the Hearing Panel and,
IT IS ORDERED, that Bruce Montgomery be publicly reprimanded for his conduct.
RALPH J. ERICKSTAD
Chief Justice
GERALD W. VANDE
WALLE
Justice
H.F. GIERKE III
Justice
HERBERT L. MESCHKE
Justice
BERYL J. LEVINE
Justice